

117 HR 2091 IH: Dr. Neil Compton Conservation Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2091IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Hill (for himself, Mr. Westerman, Mr. Womack, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo redesignate the Tyler Bend Visitor Center located on Tyler Bend Road in St. Joe, Arkansas, as the Dr. Neil Compton Visitor Center, and for other purposes. 
1.Short titleThis Act may be cited as the Dr. Neil Compton Conservation Act. 2.FindingsCongress finds the following: 
(1)Dr. Neil Compton, of Benton County, Arkansas, was born on August 1, 1912, in Falling Springs Flats. (2)Dr. Neil Compton, from 1942 to 1946 served in the United Sates Naval Reserve with the rank of Lieutenant Junior Grade, Medical Corps, and retired in 1972 with the rank of Captain. 
(3)Dr. Compton, the Founder of Ozark Society, was credited with saving the Buffalo River from being dammed in two places by the Army Corps of Engineers. (4)Dr. Compton received numerous awards for his conservation work, including the coveted American Motors Conservation Award on May 20, 1964, as well as the Distinguished Arkansas Conservationist award from the Sears Roebuck Foundation and the National and Arkansas Wildlife Federation, both of which were presented on November 17, 1966. 
(5)In l982, Dr. Compton wrote The High Ozarks: A Vision of Eden, featuring photographs he made during his favorite Ozark explorations. This was followed in 1992 by The Battle for the Buffalo River: A Conservation Crisis in the Ozarks, published by the University of Arkansas Press, which was nominated for the National Book Award, and The Buffalo River in Black and White (Ozark Society Books, 1997). (6)Fifty years ago, Dr. Compton played an integral part in having the Buffalo National River named the first national river in 1972 during the 91st Congress. 
3.Redesignation 
(a)In generalThe Tyler Bend Visitor Center located on Tyler Bend Road in St. Joe, Arkansas, shall be known and redesignated as the Dr. Neil Compton Visitor Center. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the visitor center referred to in subsection (a) shall be deemed to be a reference to the Dr. Neil Compton Visitor Center.
4.Informational displayThe Secretary of the Interior may display information at the Dr. Neil Compton Visitor Center to educate the public about the contributions of Dr. Neil Compton to the history of the Buffalo National River.  